     Case 1:21-cv-00423-NONE-EPG Document 55 Filed 07/29/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TODD ASHKER,                                       No. 1:21-cv-00423-NONE-EPG (PC)
12                          Plaintiff,                      ORDER MODIFYING APRIL 30, 2021
                                                            SCREENING ORDER
13               v.
                                                            45-DAY DEADLINE FOR PLAINTIFF TO
14       C. PFEIFFER, et al.,                               FILE A SECOND AMENDED COMPLAINT
                                                            OR NOTICE TO STAND ON HIS FIRST
15                          Defendants.                     AMENDED COMPLAINT
16                                                          (ECF No. 48)
17
                Plaintiff Todd Ashker is a state inmate proceeding pro se in this breach-of-contract and
18
     civil rights action pursuant to 42 U.S.C. § 1983. In light of the Northern District of California’s
19
     recent denial of Plaintiff’s motion to reconsider the transfer of claims and defendants, and the
20
     Norther District of California’s transfer of additional claims and defendants to this district, the
21
     Court will give Plaintiff forty-five days from the date of service of this order to file a second
22
     amended complaint or a notice that he wishes to stand on his first amended complaint.
23
           I.         BACKGROUND
24
                The operative complaint is the first amended complaint (FAC), originally filed September
25
     2, 2020, (ECF No. 43),1 and which was transferred to this district on March 15, 2021 from the
26
     Northern District of California. (ECF Nos. 37, 38). While the FAC contains allegations arising
27

28   1
         A redacted copy of the first amended complaint has been filed at ECF No. 32.
                                                            1
     Case 1:21-cv-00423-NONE-EPG Document 55 Filed 07/29/21 Page 2 of 4


 1   from two prisons, Pelican Bay State Prison (PBSP) and Kern Valley State Prison (KVSP), the

 2   Northern District of California initially transferred claims concerning Plaintiff’s treatment by

 3   Defendants Warden C. Pfeiffer, Sgt. A. Alafa, Officer Hightower, Officer Manuel Ortiz, Captain

 4   Hammer, Lt. Speidel, and Associate Warden Stebbins, who are prison officials at KVSP, after

 5   Plaintiff filed a class-action lawsuit concerning the conditions at PBSP. (ECF No. 37).

 6            Defendants filed a motion that requested that this Court screen the FAC on March 26,

 7   2021, (ECF No. 42), which the Court granted, (ECF No. 44). The Court screened the FAC on

 8   April 30, 2021, finding that it failed to state any cognizable claim. (ECF No. 48). Specifically, the

 9   Court noted that the 132-page FAC violated Rule 8 of the Federal Rules of Civil Procedure

10   because it did not include a short and plain statement of a claim but presented an extended

11   chronical of seemingly disparate events and included allegations against defendants who were not

12   before the Court. Moreover, the Court concluded that Plaintiff had misjoined parties under Rule

13   20 by including many disparate events at different times and places, with matters further being

14   confused by Plaintiff’s ambiguous allegations as to what defendant was being sued under which

15   claim.

16            Plaintiff was given a choice on how to proceed. Plaintiff could file an amended complaint

17   if he believed that additional true factual allegations would state cognizable claims. Alternatively,

18   Plaintiff could choose to stand on his complaint subject to the Court issuing findings and

19   recommendations to a district judge consistent with the order. The Court gave him 60 days from

20   the date of service of the order to file a second amended complaint or notify the Court that he
21   wished to stand on his first amended complaint.

22      II.      ORDER ON EXTENSION REQUEST

23            Plaintiff sought a 45-day extension of the deadline for him to respond to the Court’s order.

24   (ECF No. 51). Plaintiff stated that he had filed a motion, which had since been fully briefed, in

25   the Northern District of California to reconsider its order transferring certain claims to this

26   district. He asserted that a ruling on the motion could effectively moot this Court’s screening
27   order. Additionally, Plaintiff stated that he has a permanent disability impacting his right hand

28   and wrist, which he uses to write, and that he has limited access to the law library, which

                                                        2
     Case 1:21-cv-00423-NONE-EPG Document 55 Filed 07/29/21 Page 3 of 4


 1   conditions have prevented him from researching his response to the Court’s screening order. On

 2   July 8, 2021, the Court granted the motion, setting a 45-day deadline from the date that Plaintiff

 3   was served with the Northern District of California’s ruling on the motion for reconsideration.

 4   (ECF No. 52).

 5             On July 23, 2021, the Northern District of California denied Plaintiff’s motion for

 6   reconsideration and further transferred other claims against additional KVSP Defendants Ralph

 7   Diaz, Sandra Alfaro, and Connie Gipson, “whom Plaintiff added in the First Amended Complaint

 8   alleging they were also involved in the same incidents as the other KVSP defendants.” (ECF No.

 9   53, p. 4). Upon review, the new claims suffer the same flaws identified in this Court’s screening

10   order.

11      III.      CONCLUSION AND ORDER

12             Accordingly, based on the reasoning in the screening order, and in light of the transfer of

13   the additional claims against Defendants Ralph Diaz, Sandra Alfaro, and Connie Gipson, IT IS

14   ORDERED as follows:

15      1. The Court’s April 30, 2021, screening order (ECF No. 48) is modified to apply equally to

16             the newly transferred claims against Defendants Ralph Diaz, Sandra Alfaro, and Connie

17             Gipson and to include a thirty-page limit for any amended complaint;

18      2. Within forty-five (45) days from the date of service of this order, Plaintiff shall either:

19                a. File a second amended complaint no longer than thirty (30) pages; or

20                b. Notify the Court in writing that he wants to stand on his first amended complaint;
21      3. If Plaintiff chooses to file an amended complaint:

22                a. Plaintiff shall caption the amended complaint “Second Amended Complaint” and

23                    refer to case number 1:21-cv-00423-NONE-EPG (PC);

24                b. The amended complaint must be a short and plain statement of the claim(s)

25                    showing that Plaintiff is entitled to relief, be brought against only the Defendants

26                    in this action (including newly added Defendants Ralph Diaz, Sandra Alfaro, and
27                    Connie Gipson) and concern events that occurred while Plaintiff was incarcerated

28                    at KVSP; and

                                                         3
     Case 1:21-cv-00423-NONE-EPG Document 55 Filed 07/29/21 Page 4 of 4


 1               c. The amended complaint must be no longer than thirty pages, including exhibits;

 2                  and

 3      4. Failure to comply with this order may result in the dismissal of this action.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     July 29, 2021                              /s/
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      4
